Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant's election with traverse of Group II in the reply filed on 9-17-21 is acknowledged.  The traversal is on the ground(s) that there is not a burdensome search and that the invention of Group I is a method and not an apparatus. This is found persuasive because the claims of Group I are directed to a method and not an apparatus. 
Therefore requirement detailed in the last office action dated 7-20-21 is withdrawn.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 20 recites the limitation "the element actuator assembly" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,640,091 to Berg et al. in view of U.S. Patent No. 6,315,658 to Weber.
Referring to claim 10, Berg et al. discloses a method of selectively removing one or more blossoms with a pair of opposing blossom thinning elements, the method comprising, positioning the pair of opposing blossom thinning elements – at 200 or 300 or 400 or 500 or 600, near the one or more blossoms based upon programming – see for example figures 30-32, spinning the pair of opposing blossom thinning elements – see at 200,300,400,500,600 in figures 1-11, and moving the pair of opposing blossom thinning elements in a linear manner towards one another adjacent the one or more blossoms to remove the blossoms – see linear movement detailed via arrows in figures 1-11. Berg et al. does not disclose heuristic programming. Weber does disclose using heuristic programming in a crop management/harvesting device – see for example figures 5-10 and column 5 line 35 to column 6 line 48. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Berg et al. and ad the heuristic programming of Weber, so as to yield the predictable result of automatically controlling operation of the thinning elements as desired. 
Referring to claim 1, Berg et al. as modified by Weber further discloses the blossom thinning elements are mounted on a carriage with a linear transversal assembly – see at 130-140, and element actuator assembly – at 208, the method further comprising, actuating the linear transversal assembly to move blossom thinning elements between open and closed positions for 
Referring to claim 2, Berg et al. as modified by Weber further discloses placing a pair of the blossom thinning elements in positions so at least be capable of partial contact in the closed position – see figures 1-11 of Berg et al. Berg et al. as modified by Weber does not disclose touching a pair of thinning elements. However, it would have been obvious to one of ordinary skill in the art to take the method of Berg et al. as modified by Weber and add the touching of the thinning elements as claimed, so as to yield the predictable result of ensuring the thinning elements contact and remove the blossoms during use.
Referring to claim 3, Berg et al. as modified by Weber further discloses separating a pair of the blossom thinning elements in the open position – see figures 1-11 of Berg et al.
Referring to claim 4, Berg et al. as modified by Weber further discloses rotating a first blossom thinning element clockwise and a second blossom thinning element counterclockwise with the element actuator assembly – see figures 1-13 of Berg et al.
Referring to claim 5, Berg et al. as modified by Weber further discloses rotating at least one of the blossom thinning elements in both the open and closed positions – see figures 1-13 of Berg et al.
Referring to claim 6, Berg et al. as modified by Weber further discloses moving the blossom thinning elements together and apart between the open and closed positions along opposing parallel planes – see at 200,300,400,500,600 in figures 1-11 of Berg et al.
Referring to claim 11, Berg et al. as modified by Weber further discloses the heuristic programming comprises manually adding data to a heuristic algorithm – see at 804 of Berg et al. and manual operation detailed in figures 5-6 of Weber. Berg et al. as modified by Weber does 
Referring to claim 17, Berg et al. as modified by Weber further discloses gripping and pulling the one or more blossoms to remove the blossoms – see figures 1-11 of Berg et al.
Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. as modified by Weber as applied to claim 10 above, and further in view of U.S. Patent No. 4,663,925 to Terada.
Referring to claim 12, Berg et al. as modified by Weber does not disclose determining the coordinates of the one or more blossoms with a vision system. Terada does disclose determining the coordinates of the one or more blossoms with a vision system – see at 124-127. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Berg et al. as modified by Weber and add the vision system of Terada, so as to yield the predictable result of more accurately contacting the blossoms with the thinning elements as desired.
Referring to claim 13, Berg et al. as modified by Weber and Terada further discloses the heuristic programming comprises automatically loading the coordinates of the one or more blossoms into a heuristic algorithm using the coordinates determined by the vision system – see figures 30-32 of Berg et al., figures 5-6 of Weber and items 124-127 of Terada. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Berg et al. as modified by Weber and add the vision system of Terada, so as to yield the predictable result of more accurately contacting the blossoms with the thinning elements as desired.

Referring to claim 15, Berg et al. as modified by Weber and Terada does not disclose positioning the cameras of the vision system in a trinocular “L” configuration. However, it would have been obvious to one of ordinary skill in the art to take the method of Berg et al. as modified by Weber and Terada and add the cameras in an L configuration as claimed, so as to yield the predictable result of better determining the location of the blossoms as desired.
Referring to claim 16, Berg et al. as modified by Weber and Terada does not disclose the step of determining the coordinates of the one or more blossoms with a vision system comprises acquiring images of the one or blossoms at night. However, it would have been obvious to one of ordinary skill in the art to take the method of Berg et al. as modified by Weber and Terada and add the acquiring of images of the blossom at night, so as to yield the predictable result of performing the method at any time of day as desired. 
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berg et al. in view of Weber and further in view of Terada.
Referring to claims 18 and 19, Berg et al. discloses a method of selectively removing one or more blossoms with a pair of opposing blossom thinning elements, the method comprising, positioning the pair of opposing blossom thinning elements – at 200 or 300 or 400 or 500 or 600, near the one or more blossoms based upon programming – see for example figures 30-32, 
Referring to claim 20, Berg et al. as modified by Weber and Terada further discloses rotating a first blossom thinning element clockwise and a second blossom thinning element counterclockwise with the element actuator assembly – see figures 1-13 of Berg et al.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	U.S. Pat. No. 4,860,529 to Peterson et al. – shows thinning method
	U.S. Pat. No. 6,374,538 to Morris et al. – shows thinning method

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643